Citation Nr: 0703028	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-28 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for diabetic 
retinopathy, for the period from May 5, 2002 to December 23, 
2003.

2.  Entitlement to a rating is excess of 10 percent for 
diabetic retinopathy, for the period from December 24, 2003 
to December 30, 2003. 

3.  Entitlement to a rating is excess of 30 percent for 
diabetic retinopathy, for the period from December 31, 2003 
to April 6, 2004.

4.  Entitlement to a rating is excess of 20 percent for 
diabetic retinopathy, for the period beginning April 7, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which granted service connection for 
diabetic retinopathy, evaluating the disability as 
noncompensable.

In a May 2004 statement of the case, the RO increased the 
evaluation for the diabetic retinopathy to 10 percent, 
effective December 24, 2003, to 30 percent, effective 
December 31, 2003, and 20 percent, effective April 7, 2004.  
The Board notes that the veteran submitted a May 2004 
document indicating his appeal had been satisfied.  The 
veteran, however, subsequently submitted his VA Form 9 and 
his representative has continued pursuit of the appeal.  
Therefore, the Board finds that the veteran's appeal is still 
active and the veteran is presumed to be seeking a higher 
evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  For the period from May 5, 2002 to December 23, 2003, the 
veteran had diabetic retinopathy with active pathology and 
corrected vision, bilaterally, of 20/25.

3.  For the period from December 24, 2003 to December 30, 
2003, the veteran had diabetic retinopathy with active 
pathology and vision in the right eye of 20/30 and in the 
left eye of 20/100.

4.  For the period from December 31, 2003 to April 6, 2004, 
the veteran had diabetic retinopathy with active pathology 
and vision in the right eye of 20/50 and in the left eye of 
20/150.

5.  For the period beginning April 7, 2004, the veteran had 
diabetic retinopathy with active pathology and vision in the 
right eye of 20/50 and in the left eye of 20/100.


CONCLUSIONS OF LAW

1.  For the period from May 5, 2002 to December 23, 2003, 
criteria for a 10 percent evaluation, but no higher, for 
diabetic retinopathy have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.75-4.84, 4.84a, Diagnostic 
Code 6006 (2006).

2.  For the period from December 24, 2003 to December 30, 
2003, criteria for a 20 percent evaluation, but no higher, 
for diabetic retinopathy have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.75-4.84, 4.84a, 
Diagnostic Codes 6006, 6079 (2006).

3.  For the period from December 31, 2003 to April 6, 2004, 
criteria for a 40 percent evaluation, but no higher, for 
diabetic retinopathy have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.75-4.84, 4.84a, Diagnostic 
Codes 6006, 6076 (2006).

4.  For the period beginning April 7, 2004, criteria for a 30 
percent evaluation, but no higher, for diabetic retinopathy 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.75-4.84, 4.84a, Diagnostic Codes 6006, 6078 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA  

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a January 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter asked the veteran if he had any additional evidence to 
submit, informed him that the RO needed medical evidence 
demonstrating increased severity of his diabetic retinopathy 
and informed the veteran of when and where to submit the 
evidence.  The Board, therefore, finds that the RO 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that the veteran was not provided notice of 
all five elements of a service-connection claim as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board specifically finds, however, that the 
veteran is not prejudiced in this case as his claim is for 
entitlement to an increased rating and he was given specific 
notice regarding the elements of an increased rating claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with adequate notice 
until the January 2004 letter, after the October 2003 rating 
decision.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, the statement of the case was 
issued subsequent to the most recent notice making all 
notices pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

Legal Criteria

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the RO staged the rating in the May 2004 statement of the 
case.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Retinopathy is defined as any noninflammatory disease of the 
retina.  More specifically, diabetic retinopathy is defined 
as retinopathy associated with diabetes mellitus, which may 
be of the background type, progressively characterized by 
microaneurysms, intraretinal punctuate hemorrhages, yellow, 
waxy exudates, cotton-wool patches, and macular edema, or of 
the proliferative type, characterized by neovascularization 
of the retina and optic disc, which may project into the 
vitreous, proliferization of fibrous tissue, vitreous 
hemorrhage, and retinal detachment.  Diabetic retinopathy is 
called also diabetic retinitis.  See Dorland's Illustrated 
Medical Dictionary 1622 (30th ed. 2003).

As diabetic retinopathy is called also diabetic retinitis, 
the Board notes that the disability may be evaluated under 
Diagnostic Code 6006, located in 38 C.F.R. § 4.84.  
Diagnostic Codes 6000 through 6009, in chronic form, are to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  A minimum 
rating of 10 percent is to be assigned during active 
pathology.

In evaluating the veteran's visual acuity impairment, the 
best distant vision obtainable after best correction by 
glasses will be the basis for the rating.  See 38 C.F.R. 
§ 4.76(a).  The percentage evaluation for the veteran's 
impairment of central visual acuity is found by intersecting 
the appropriate horizontal row representing the impairment of 
one eye with the appropriate vertical row representing the 
impairment of the other eye.  See 38 C.F.R. § 4.84, 
Diagnostic Codes 6071-6079, Table V.

In applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  See 38 C.F.R. § 4.83.

Analysis

The veteran is service connected for diabetic retinopathy 
secondary to his diabetes mellitus.  As noted above, an 
October 2003 rating decision granted a noncompensable rating 
for the secondary disability.  The veteran filed a December 
2003 notice of disagreement asserting that he had extremely 
blurred vision and that a medical doctor found that he had 
blood behind his eyes.  The veteran noted that the doctor 
informed him that this blood buildup should have been treated 
earlier.

As noted, the veteran's rating is staged; the various ratings 
and the dates those rating changes became effective were 
based on the dates visual acuity tests indicated the 
veteran's disability became more or less severe.  The Board 
will evaluate whether there is any basis for finding that the 
veteran's diabetic retinopathy disability warrants an 
increased rating for the periods of time in question.

For the Period May 5, 2002 to December 23, 2003

The veteran underwent a VA ophthalmic examination in June 
2003.  The examiner diagnosed diabetic retinopathy.  The 
examiner noted that the veteran had corrected vision of 20/25 
in the right eye and 20/25 in the left eye.  A private 
medical note of December 2003 indicates that the veteran had 
vitreous hemorrhage.  

The Board notes that impairment of visual acuity of 20/25 in 
both eyes is noncompensable.  The evidence indicates, 
however, diabetic retinopathy with evidence of vitreous 
hemorrhage, which represents active pathology.  As such, the 
minimum 10 percent rating for that disability is appropriate 
for assignment.  This minimum schedular 10 percent rating for 
active pathology is also consistent with Diagnostic Code 
7913, located in 38 C.F.R. § 4.120, which provides that 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  The RO assigned 
a separate rating for the diabetic retinopathy, rather than 
including it in the diabetic process under Diagnostic Code 
7913.  Therefore, a compensable disability evaluation is 
appropriate, consistent with Diagnostic Code 7913, when the 
complication is rated separately.

The Board, therefore, finds that the veteran's diabetic 
retinopathy was 10 percent disabling for the first period 
under consideration.  The Board grants an increased rating 
for the veteran's diabetic retinopathy under Diagnostic Code 
6006 for retinitis from the date of service connection, May 
5, 2002, to December 23, 2003.

For the Period December 24, 2003 to December 30, 2003

On December 24, 2003, the veteran sought VA medical 
treatment, noting that his vision was suddenly blurry and 
that he had eye pain.  Visual acuity testing indicated that 
the veteran had vision in the right eye of 20/30 and in the 
left eye of 20/100.  A VA treatment note dated December 30, 
2003 indicates that the veteran continued to have decreased 
vision, but there was no visual acuity testing done at that 
time.

Under Diagnostic Code 6079, the veteran's visual impairment 
during this period warrants a 10 percent rating.  The Board 
notes, however, that this rating of 10 percent should be 
combined with a 10 percent rating for active pathology under 
Diagnostic Code 6006.  Therefore, for the period between 
December 24, 2003 to December 30, 2003, the Board grants an 
increased rating of 20 percent, based on a 10 percent 
evaluation for impairment of visual acuity under Diagnostic 
Code 6079, combined with a 10 percent evaluation under 
Diagnostic Code 6006.

For the Period beginning December 31, 2003 to April 6, 2004

A VA treatment record dated December 31, 2003 indicates that 
the veteran had visual acuity of 20/50 in the right eye and 
20/150 in the left eye.  On February 6, 2004, the veteran 
underwent a VA eye examination.  The examiner noted that the 
veteran had corrected vision of 20/30 in the right eye and 
20/50 in the left eye.  The examiner diagnosed bilateral 
diabetic retinopathy, but no other disabilities.  

Although the visual acuity testing performed at the February 
6, 2004 VA examination indicates that the veteran's visual 
impairment disability had decreased in severity, the Board 
notes that the benefit of the doubt will be resolved in the 
veteran's favor.  Therefore, the Board finds that the 
December 31, 2003 testing represents the severity of the 
veteran's visual impairment during this time; this level of 
impairment warrants a 30 percent rating under Diagnostic Code 
6076.  This rating, however, should be combined with the 10 
percent rating under Diagnostic Code 6006.  For the period 
between December 31, 2003 to April 6, 2004, the Board grants 
a rating of 40 percent, based on a 30 percent evaluation for 
impairment of visual acuity under Diagnostic Code 6076, 
combined with a 10 percent evaluation under Diagnostic Code 
6006.

For the Period beginning April 7, 2004

The record includes a VA clinic note dated April 7, 2004.  
The treatment includes visual acuity testing.  The veteran 
had distance visual acuity of 20/50 in the right
eye and 20/100 in the left eye.  Under Diagnostic Code 6078, 
this level of visual impairment warrants a 20 percent rating.  
This rating, however, should be combined with the 10 percent 
rating under 6006.  

For the period between December 31, 2003 to April 6, 2004 the 
Board grants a rating of 30 percent, based on a 20 percent 
evaluation for impairment of visual acuity under Diagnostic 
Code 6078 combined with a 10 percent evaluation under 
Diagnostic Code 6006.  

Extraschedular 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is unemployable because 
of his service-connected retinopathy nor has he identified 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings. 
The Board has been similarly unsuccessful.  Specifically, the 
veteran has not required frequent periods of hospitalization 
for his retinopathy and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by the chronic nature of the veteran's 
retinopathy would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1. 38 C.F.R.  §  4.1 states: "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Consequently, the Board 
finds that the schedular evaluations assigned in this 
decision adequately reflect the clinically established 
impairment experienced by the veteran and a higher rating may 
not be assigned on an extra-schedular basis. 


ORDER

For the period from May 5, 2002 to December 23, 2003, 
entitlement to a disability rating of 10 percent, and no 
higher, for diabetic retinopathy is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

For the period between December 24, 2003 to December 30, 
2003, entitlement to a rating of 20 percent, and no higher, 
for diabetic retinopathy is granted, subject to controlling 
regulations governing the payment of monetary benefits.

For the period between December 31, 2003 to April 6, 2004, 
entitlement to a rating of 40 percent, and no higher, for 
diabetic retinopathy is granted, subject to controlling 
regulations governing the payment of monetary benefits.

For the period beginning April 7, 2004, entitlement to a 
rating of 30 percent, and no higher, for diabetic retinopathy 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


